Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to amendment filed 1/14/2022.
Claims 1-5, 13-14, 19-23, 25, 27, 32 and 36-39 are pending. Claims 6-12, 15-18, 24, 26, 28-31 and 33-35 have been canceled. Claims 13-14, 19-23, 25, 27, 32 and 36-38 have been withdrawn. Claim 1 has been amended.
	

Priority
Applicant’s claim for the benefit of a prior-filed provisional application under 35 U.S.C. 119(e) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/668,285, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
The disclosure of the provisional application 62/668,285 does not provide adequate support for the device recited in claim 1, comprising at least one emissive layer emitting visible light and a NIR emissive layer emitting NIR light, wherein the at least one emissive layer and the 2. More specifically, while page 3 of the provisional disclosure describes OLED stack with NIR and white EML, the stacking of the emissive layers between two electrodes is not specifically disclosed, and the NIR output light having a peak wavelength of 740 nm – 1000 nm is not specifically disclosed, and no power density is mentioned in the provisional disclosure.
Accordingly, at least claims 1-5 and 39 are not entitled to the benefit of the prior application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 and 39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1-5 and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
2-” renders the claim indefinite and does appear to be supported for in its entirety. 
Applicant’s original disclosure does not provide explicit support for an average power density of 50 mW/cm2-. Based on Applicant’s remark, as best understood, the lower limit of the average power density having a value of 50 mW/cm2- is allegedly supported by the non-provisional disclosure based on the description that the “NIR light source is segmented into four regions, each region may have a 25% duty cycle” (see 9/16/2021 Remark, page 9). Applicant argues the 50 mW/cm2 average power density is a result of a 25% duty cycle of a display device/surface having a 200 mW/cm3 peak power density. 
Therefore, Examiner understood the display device/surface must necessarily be segmented into four regions that are each separately controlled to achieve the 50 mW/cm2 average power density that is claimed.
However, claim 1 recites only one light emitting unit composed of the emissive layer and NIR emissive layer stacked between a first electrode and a second electrode. The single unit as claimed contains only one set of electrodes that allows the unit to be addressed as a whole. The single emissive unit as claimed cannot be separately controlled as four separate segments since there is only one set of electrodes that address the unit in its entirety. 
When the claimed device is controlled to pulse by the controller as claimed, the single emissive unit may have two operation states, either entirely “ON” or entirely “OFF”. In the “ON” state, the single emissive unit may emit with a maximum power density of 200 mW/cm3. In the “OFF” state, the emissive unit would be turned off and emit 0 mW/cm3. 
3 as claimed. There is no explicit support for a single, non-segmented, light emissive unit that would produce an average power density of 50 mW/cm3. 
As best understood, the claimed device would require at least four separately addressable light emissive units/segments to enable the device to be controlled to produce an average power density of 50 mW/cm3. However, the elected invention as claimed in claim 1 recites only one light emissive unit that is commonly addressed by the first electrode and the second electrode.

Furthermore, no specific “controller” has been disclosed in either the provisional or non-provisional disclosure. As best understood, no structural limitation is required of “a controller”. Therefore, as best understood, the explicit structural presence of “controller” is not required. The claimed is considered taught as long as the device meets the functional requirement of “to control a duty cycle of the display device or the display surface to pulse the NIR light output by the NIR emissive layer” 

Other claims are rejected for depending on a rejected claim.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-4 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heo et al. US 2021/0036047 A1 (effectively filed on Jan 23, 2018 based on priority claim to foreign application KR 10-2018-0008359, see attached English translation of the foreign application; herein after Heo) in view of Lee et al. US 2019/0096959 A1 (Lee), Yu et al. CN 109670367 A (Yu, see attached translation for citation purposes) and Lewis et al. US 2014/0065290 A1 (Lewis). 
	 
    PNG
    media_image1.png
    401
    467
    media_image1.png
    Greyscale

In re claim 1, Heo discloses (e.g. FIGs. 2, 11, 17, 21) a device comprising: 
an emissive organic light emitting diode (OLED) device (FIGs. 11 & 17; ¶ 127,136,139), comprising: 
a first electrode 1160,1760; 
a second electrode 1120,1720; and 
a display device or display surface including at least one emissive layer 1133,1733 and an infrared (IR) emissive layer 1153,1753 disposed in a stack arrangement between the first electrode 1160,1760 and the second electrode 1120,1720, 
a controller (driver IC in FIG. 2 and FIG. 21) configured to control the IR light output of the display device or the display surface (¶ 63, 152-158);

Heo discloses using the infrared light in the display device to improve precision of fingerprint recognition in the display device with biometric sensor (¶ 9,14). Heo does not explicitly disclose the IR emissive layer emit near infrared (NIR) light having a peak wavelength of 740 nm-1000 nm. 
However, Lee discloses (e.g. FIG. 2) a display device comprising OLEDs with visible emissive layers 150R,G,B integrated with OLEDs with IR emissive layer 150IR, wherein the IR emissive layer 150IR emit light at a wavelength band of about 850nm to about 950 nm (¶ 47) as suitable for fingerprint sensor (¶ 37). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Heo’s IR emissive layer 1153,1753 to emit NIR light output with a peak wavelength that is located between 850 nm and 950 nm as taught by Lee for emitting desirable NIR light for improving fingerprint recognition. 

Heo discloses using the infrared light in the display device to improve precision of fingerprint recognition in the display device with biometric sensor (¶ 9,14). Heo further discloses (e.g. FIGs. 2 & 21) a controller (driver IC) configured to control the IR light output of the display device or the display surface (¶ 63, 152-158). Heo does not explicitly disclose the controller is configured to control a duty cycle of the display device or the display surface to pulse the NIR light output by the NIR emissive layer. No particular controller function has been that would distinguish over manual pulsation of the device by manually switching between ON and OFF. 
Furthermore, Yu discloses using pulsed infrared light for fingerprint recognition (¶ 37, pages 4-5 of translation), wherein the pulse frequency of light source may be controlled to emit periodic pulsed light signal for desired scanning speed (¶ 32-33, pages 4-5 of translation). Yu further discloses utilizing pulsed light signals to enhance biometric image accuracy through 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to control Heo’s display device to pulse the infrared light emitted by the NIR emissive layer in order to improve accuracy through signal processing as taught by Yu. And furthermore, the light source may be pulsed at a desired frequency according to desired scanning speed as taught by Yu. 

Heo discloses the display device incorporates infrared emissive layer for biometric recognition (¶ 9,14). Heo does not explicitly state an average power density of the display device or the display surface for the NIR emissive layer is between 50-200 mW/cm2. However, no specific driving condition has been disclosed to distinguish over Heo’s IR emitter, capable of be driven at an appropriate current such that the average power density output is between 50-200 mW/cm2. 
Furthermore, Lewis discloses a method of fingerprint recognition using nIR light source wherein a low power density of 0.1 or 0.2 W/cm2 (i.e. 100 or 200 mW/cm2) is disclosed to be adequate for obtaining accurate print while reducing power requirement (¶ 62).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to operate Heo’s infrared emitter such that the average output power density is at 100 mW/cm2 or 200 mW/cm2, teaching the claimed range of between 50-200 mW/cm2-, to obtain accurate biometric data with increased efficiency by reducing power requirement as taught by Lewis. 

In re claim 2, Lee discloses (e.g. FIG. 2) the NIR emissive layer 150IR emit light at a wavelength band of about 850nm to about 950 nm (¶ 47). As such, 100% of energy output of 

In re claim 3, Heo discloses (e.g. FIG. 11) further comprising at least one charge generation layer 1140 disposed between the at least one emissive layer 1133 and the NIR emissive layer 1153.

In re claim 4, Heo discloses (e.g. FIG. 17) further comprising: at least one additional electrode 1740,1741 disposed between the first electrode 1760 and the second electrode 1720, wherein the NIR emissive layer 1753 is separately controllable from the at least one emissive layer 1733 (¶ 139).

In re claim 39, Heo discloses (e.g. FIGs. 11 & 17) wherein the at least one emissive layer 1133,1733 is an organic emissive layer (¶ 127), and the infrared (IR) emissive layer 1153,1753 is an organic emissive layer (¶ 127,136,139). 


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Heo, Lee, Yu and Lewis as applied to claim 1 above, and further in view of Lamkin et al. US 2019/0140031 A1 (Lamkin).
In re claim 5, Heo discloses (e.g. FIG. 17) further comprising: a third electrode 1741; and a fourth electrode 1740, wherein the third electrode 1741 and the fourth electrode 1740 are disposed between the first electrode 1760 and the second electrode 1720. Heo does not explicitly disclose an insulator is disposed between the NIR layer of the stack arrangement and the at least one emissive layer. 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to additionally form an insulator layer in Heo’s stacked emitter device shown in FIG. 17, at a location between the anode 1741 of the IR emitter 1750 and the cathode 1740 of visible light emitter 1730, so as to electrically isolate the separately addressed IR emitter 1750 and RGB emitter 1730 as taught by Lamkin. 

Response to Arguments
Applicant's arguments filed 1/14/2022 have been fully considered but they are not persuasive.
Regarding entitlement to the priority date for the claimed subject matter, Applicant argues revised claim 1 satisfy priority claim (Remark, page 8). This is not persuasive because amendment to claim 1 does not remedy the deficiency previously raised with existing claim language. The claimed average power density arrange is not described in the provisional application. 

Regarding claim 1 rejected under § 112, Applicant argues support is found based on specification describing the “NIR light source is segmented into four regions, each region may have a 25% duty cycle”, and that 50mW/cm2 is resulted from multiplying 200mW/cm2 by 25% duty cycle (Remark, page 9). This is not persuasive for reasons detailed under § 112 rejections above. In summary, claimed 50 mW/cm2 average power density allegedly resulted from the 25% duty cycle of a display device/surface having a 200 mW/cm3 peak power density can only be four separately addressable regions in accordance to Applicant’s disclosure as best understood. However, claim 1 reciting only one light emitting unit that is commonly addressed by a first electrode and a second electrode would not be able to produce 50 mW/cm2 average power density based on 25% duty cycle of a display device/surface having a 200 mW/cm3 peak power density as argued. 


Regarding § 103 rejections, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
More specifically, Applicant argues Heo does not disclose the peak IR wavelength of 740nm-1000nm, and the claimed controller configured to pulse the NIR light output (Remark, page 10). This is not persuasive because Lee is cited in the rejection for teaching of the IR wavelength of 850 nm to 950 nm as being suitable for fingerprint sensor (¶ 37). Furthermore, Yu is cited in the rejection for teaching the control of infrared light to be pulsed for enhanced fingerprint recognition. 
Applicant then argue Lee fails to teach controlling the IR diode to pulse the IR light (Remark, page 10). This is not persuasive because Lee is not relied upon for teaching the controlling of the IR light. Rather, Yu is cited in the rejection for teaching the control of infrared light to be pulsed for enhanced fingerprint recognition.
Applicant subsequently argue Yu fails to teach the stacked OLED structure (Remark, page 10). This is not persuasive because Yu is not relied upon for teaching the stacked OLED structure. Rather, Heo teaches the claimed stacked OLED structure.


Applicant’s other arguments are moot as they do not pertain to the references used in the current rejection. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jiao US 2019/0290929 A1 teaches (FIG. 3) a wearable device comprising an OLED device 301 with a blue organic light emitting layer and a IR light-emitting layer 3012,3013 stacked on top of each other (¶ 49), wherein the device with blue and IR illumination is useful for various therapeutic and medical treatments (¶ 41).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571)272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YU CHEN/Primary Examiner, Art Unit 2815